 


109 HR 1308 IH: To amend title 10, United States Code, to establish a combat badge for helicopter medical evacuation ambulance (Medevac) pilots and crews.
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1308 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mr. Holden introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to establish a combat badge for helicopter medical evacuation ambulance (Medevac) pilots and crews. 
 
 
1.Establishment of Combat Medevac Badge 
(a)Army 
(1)In generalChapter 357 of title 10, United States Code, is amended by adding at the end the following new section: 
 
3757.Combat Medevac Badge 
(a)The Secretary of the Army shall issue a badge of appropriate design, to be known as the Combat Medevac Badge, to each person who while a member of the Army served in combat on or after June 25, 1950, as a pilot or crew member of a helicopter medical evacuation ambulance and who meets the requirements for the award of that badge. 
(b)The Secretary of the Army shall prescribe requirements for eligibility for the Combat Medevac Badge.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
3757. Combat Medevac Badge. 
(b)Navy and Marine Corps 
(1)In generalChapter 567 of title 10, United States Code, is amended by adding at the end the following new section: 
 
6259.Combat Medevac Badge 
(a)The Secretary of the Navy shall issue a badge of appropriate design, to be known as the Combat Medevac Badge, to each person who while a member of the Navy or Marine Corps served in combat on or after June 25, 1950, as a pilot or crew member of a helicopter medical evacuation ambulance and who meets the requirements for the award of that badge. 
(b)The Secretary of the Navy shall prescribe requirements for eligibility for the Combat Medevac Badge.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
6259. Combat Medevac Badge. 
(c)Air Force 
(1)In generalChapter 857 of title 10, United States Code, is amended by adding at the end the following new section: 
 
8757.Combat Medevac Badge 
(a)The Secretary of the Air Force shall issue a badge of appropriate design, to be known as the Combat Medevac Badge, to each person who while a member of the Air Force served in combat on or after June 25, 1950, as a pilot or crew member of a helicopter medical evacuation ambulance and who meets the requirements for the award of that badge. 
(b)The Secretary of the Air Force shall prescribe requirements for eligibility for the Combat Medevac Badge.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
8757. Combat Medevac Badge. 
(d)Award for service before date of enactmentIn the case of persons who, while a member of the Armed Forces, served in combat as a pilot or crew member of a helicopter medical evacuation ambulance during the period beginning on June 25, 1950, and ending on the date of enactment of this Act, the Secretary of the military department concerned shall issue the Combat Medevac Badge— 
(1)to each such person who is known to the Secretary before the date of enactment of this Act; and 
(2)to each such person with respect to whom an application for the issuance of the badge is made to the Secretary after such date in such manner, and within such time period, as the Secretary may require. 
 
